Citation Nr: 1535316	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  08-37 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left knee disability. 

2.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for degenerative arthritis of the left and right knees, and assigned an initial 10 percent disability rating for each knee.

In March 2012, the Veteran attended a hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of that hearing is of record. 

The Board remanded these matters for additional development in August 2012.  At that time, the Board also determined that a claim for a TDIU was reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In August 2012, the Board remanded these claims to obtain and associate with the record any employment records relating to the Veteran's disability retirement from the Post Office.  The Board discussed that those records could contain evidence regarding the severity of the Veteran's bilateral knee condition during the period on appeal.  In response to the notice letter, the Veteran provided several signed VA Forms 21-4142 providing VA with authorization to obtain records from the employee relations department at the United States Postal Service Headquarters in Washington, D.C. and from the National Personnel Records Center  However, there is no evidence in record that any attempts to obtain the records associated with the Veteran's disability retirement from the United States Postal Service was ever undertaken.  The Veteran submitted a document showing that his last day in pay status was September 8, 2004, and that he was approved for disability retirement by letter on September 9, 2004.  Therefore, a remand is required to ensure compliance with the prior remand request.
 
In addition, the Board instructed that a VA examination was to be undertaken, in part, to determine the severity of the bilateral knee disabilities and to obtain an opinion as to whether the service-connected disabilities (tinea cruris, degenerative arthritis of the left and right knee, tinnitus, tinea pedis, lumbar spine disability, and bilateral hearing loss), either separately or jointly but without consideration of any nonservice-connected disabilities, made him unable to secure or follow a substantially gainful occupation.  That opinion was not obtained.  Therefore, a remand is required to ensure compliance with this prior remand directive.  

Lastly, all outstanding VA medical records from Martinsburg VA Medical Center and from the Cumberland Maryland VA Community Based Outpatient Clinic (CBOC) should be obtained and associated with the claims file.   

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all records from the Martinsburg VA Medical Center and the Cumberland, Maryland VA CBOC, dated from March 2008.

2.  Obtain and associate with the record all employment and medical records relating to the Veteran's disability retirement from the Postal Service.  All attempts to obtain those records should be noted in the claims folder, and the Veteran should be notified of any unsuccessful efforts.  The Board notes that the Veteran provided authorization for VA to obtain those records in January 2013.  However, the Veteran should be requested to complete VA Forms 21-4142 for the Postal Service and National Personnel Records Center if those forms have expired.

3.  Then, schedule the Veteran for a VA examination to determine the current severity of bilateral knee disabilities.  The examiner must review the claims file and must note that review in the report.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA records; the July 2003, February 2009, August 2012, and March 2013 VA examination reports, the June 2014 VA medical opinion; and any lay evidence suggesting that Veteran's service-connected knee problems are worse than shown on prior examinations.  The examiner's opinion should specifically address the following:

a) Set forth all current complaints, findings, and diagnoses pertaining to the left and right knee. 

b) Conduct all necessary tests, to include X-rays, and range-of-motion and repetitive motion studies of the left and right knees.  A goniometer should be used on range of motion testing.  All ranges of motion should be expressed in degrees.  The examiner is requested to reconcile the findings in the July 2003, February 2009, August 2012, and March 2013 VA examination reports and the June 2014 VA medical opinion, to specifically discuss any discrepancy in extension when the Veteran is ambulating versus when he performs range of motion testing while seated.  

c) Specify whether any left or right knee disability is manifested by ankylosis; or dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion; or symptomatic removal of semilunar cartilage; or malunion of the tibia or fibula; or nonunion of the tibia or fibula, with loose motion, requiring a brace.

d) State whether any left or right knee disability is accompanied by recurrent subluxation or lateral instability, and whether any recurrent subluxation or lateral instability is slight, moderate, or severe. 

e) For each of the Veteran's service-connected knee disabilities, describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination and describe any additional loss of function due to those factors.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

f) State whether the knee disabilities are manifested by painful flare-ups, and, if so, the frequency and duration of the flare-ups. 

g) Specify whether any flare-ups of the left and right knees are accompanied by any additional limitation of motion.  Any determination should be portrayed in terms of the degree of additional range of motion loss. 

h) Discuss whether any left or right knee disability is productive of any additional functional impairment.

i) State what impact, if any, the Veteran's service-connected knee disabilities has on his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2014).

j) State whether the Veteran's service-connected disabilities (tinea cruris, degenerative arthritis of the left and right knee, tinnitus, tinea pedis, lumbar spine disability, and bilateral hearing loss), either separately or jointly, but without consideration of any nonservice-connected disabilities, make him unable to secure or follow a substantially gainful occupation.  If the Veteran is felt capable of employment despite the service-connected disabilities, state what type of employment and what accommodations would be needed due to the service-connected disabilities.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

